Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim is missing a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7-9 recites the limitation "said purified gas stream" in the first lines.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes a purified gas stream is produced in claim 4.
Allowable Subject Matter
Claims 1-4, 6 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-4, 6 and 10-12, the closest prior art Shabaker (US 2013/0066120) disclose a process for hydrotreating a biorenewable feedstock, the process comprising:
hydrotreating a feed stream comprising a biorenewable feedstock in the presence of hydrotreating hydrogen stream and hydrogen sulfide and a hydrotreating catalyst to hydrodeoxygenate the feed stream to provide a hydrotreated stream (see paragraph 0024); 
separating said hydrotreated stream into a hydrotreated liquid stream and a hydrotreated gas stream comprising hydrogen and hydrogen sulfide (see paragraph 0044-0045); 
taking a recycle gas stream from said hydrotreated gas stream and recycling a portion of the stream to the hydrotreating reactor (see paragraph 0044-0045);
wherein a portion of the recycle gas is sent to an external amine plant (an absorption process, see paragraph 0045). 
Thus, Shabaker discloses a portion of the applicant claimed invention, however, does not suggest or motivate one of ordinary skill in the art to contact the recycle gas stream with a solid media to remove hydrogen sulfide from said recycle gas stream to provide a de-sulfided gas stream and a sulfided solid media; contacting said sulfided solid media with a regenerant stream to provide a sulfided regenerant stream and a de-sulfided solid media; and recycling said sulfided regenerant stream to the hydrotreating step.
Similarly with respect to claims 13-18 and 20, the closest prior art Shabaker discloses a portion of the applicant invention, however, does not suggest or motivate one of ordinary skill in the art to contact the recycle gas stream with a solid media to remove hydrogen sulfide from said recycle gas stream to provide a de-sulfided gas stream and a sulfided solid media; contacting said sulfided solid media with a regenerant stream to provide a sulfided regenerant stream and a de-sulfided solid media; purifying the de-sulfided gas stream to remove impurities from the de-sulfided gas stream to provide a purified gas stream.
With respect to claims 19, the closest prior art Shabaker discloses a portion of the applicant invention, however, does not suggest or motivate one of ordinary skill in the art to contact the recycle gas stream with a solid media to remove hydrogen sulfide from said recycle gas stream to provide a de-sulfided gas stream and a sulfided solid media; contacting said sulfided solid media with a regenerant stream to provide a sulfided regenerant stream and a de-sulfided solid media; purifying the de-sulfided gas stream to remove carbon dioxide from the de-sulfided gas stream to provide a purified gas stream; and recycling said sulfided regenerant stream to the hydrotreating step.
Therefore it is the Examiner position that the claimed invention is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C VALENCIA/Examiner, Art Unit 1771                

/Randy Boyer/
Primary Examiner, Art Unit 1771